Title: From Thomas Jefferson to Albert Gallatin, 14 August 1802
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Dear Sir
            Monticello Aug. 14. 1802
          
          I have duly considered the regulations concerning the Missisipi trade inclosed in your letter of the 7th. and should have signed them, but that a single fact, perhaps unknown to you, renders them impracticable without some alteration. neither Spain nor France allows any foreign nation to keep a consul in their colonies in time of peace. in consequence of this our Consul at N. Orleans has had his functions suspended by the Governor, and peremptorily inhibited from the use of them. I think it even doubtful whether they would permit us to have there even an informal agent to exercise any public duty. we are endeavoring by negociation to have N. Orleans considered as so peculiarly situated with respect to us, as to require an exemption from their general rule, but even if we obtain it, time will be requisite, and in the mean while some other provision should be made. it would be well if possible to make such provisions as could be executed at Fort Adams, and render the touching at New Orleans as indifferent as at any other foreign port. if this be impossible we may try the substitution of an informal agent at N. Orleans, but still some provision should be made for the case of his being disallowed. when you shall have made the necessary alterations, I shall be ready to sign them.
          With respect to the 5th. section, taking from coasting vessels employed in this trade the privilege of carrying any foreign articles, if yourself & mr Steele concurred in this, I should be content with it. but if you were of a different opinion, I should join you on the general principle of never imposing a restriction which can be done without.
          The newspapers tell us mr Clarke is returned to N. York or Philadelphia. this will delay Dr. Bache’s departure till we can inform him what he is to do there. I am in hopes mr Clarke will be able to arrange the details of the plan here, and to give such orders at N. Orleans as will begin the establishment, and provide the field for Dr. Bache to act on. will you be so good as to engage him to do this, and to give the necessary information to Dr. Bache. we have been unfortunate in the delays of this institution. Accept my constant & affectionate esteem.
          
            Th: Jefferson
          
        